Citation Nr: 0914214	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bladder cancer that is due 
to his service.  The Veteran's February 1992 separation 
examination shows that the results of his urinalysis included 
positive findings of leukocytes.  Leukocytes are a type of 
cell normally present in the circulating blood.

The December 2004 private records showing the diagnosis of 
the Veteran's bladder cancer noted that he complained of 
gross hematuria, the presence of blood or red blood cells in 
the urine.

Given these facts, the Board finds that a remand is necessary 
to obtain an opinion as to whether the finding of leukocytes 
at separation is related to the diagnosed bladder cancer.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims file should be 
provided to an examiner, who is preferably 
an oncologist or urologist.  The examiner 
is asked to review the claims file, to 
include specifically the February 1992 
separation examination showing a positive 
finding of leukocytes on urinalysis, and 
provide an opinion as to the following:

1.  Is it at least as likely as 
not that the Veteran's bladder 
cancer was present during service?

2.  Is it at least as likely as 
not that the bladder cancer is 
related to the positive finding of 
leukocytes on urinalysis upon 
separation in February 1992?

The examiner is asked to provide a 
rationale for any opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




